Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Assistant Vice President and Senior Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR & email October 18, 2016 Alberto H. Zapata, Esq. Senior Counsel Disclosure Review and Accounting Office Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC20549-8629 RE:Lincoln Life Variable Annuity Account N The Lincoln National Life Insurance Company Registration Statement on Form N-4 for Individual Variable Annuity Contracts File No. 333-214144Lincoln Investor Advantage® RIA Class Dear Mr. Zapata: On behalf of The Lincoln National Life Insurance Company (“Lincoln”) and Lincoln Life Variable Annuity Account N for, attached is a courtesy copy of the initial registration statement under the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended (the “1940 Act”), on Form N-4 (the “Registration Statement”) for certain individual variable annuity contracts marketed under the name Lincoln Investor Advantage®RIA Class (the “RIA Contracts”).The Registration Statement was filed with the Securities and Exchange Commission (“the Commission”) via EDGAR on October 17, 2016. Lincoln Investor Advantage®RIA Class is one of several contracts being developed by Lincoln in response to the recent Department of Labor ruling relating to the sale of retirement products and IRAs. The RIA Contracts are in many respects similar to certain individual variable annuity contracts issued by Lincoln through the Account (specifically, Lincoln Investor Advantage®RIA; File No. 333-193274) (the “LNL Contracts”).The enclosed copies of the prospectus and statement of additional information included in the Registration Statement for the RIA Contracts have been marked to show the differences between the RIA Contracts and the LNL Contracts. As stated in the transmittal letter for the Registration Statement, we respectfully request that the Registration Statement be given selective review (Release IC-13768). The material differences between the RIA Contracts and the LNL Contracts are as follows: 1. The fund line-ups for the RIA Contracts and the LNL Contracts are slightly different. These differences are reflected in the following sections: § the available funds listing on pages 1-2, § the fund expense table, § the Description of the Funds paragraph under Investments of the Variable Annuity Account; and § Investment Requirements. 2. The RIA Contracts are available for employee purchase and others who are identified as selling group individuals. The LNL Contracts do not have this provision. 3. The RIA Contracts impose an annual account fee of $50, which will be waived if contract value is $50,000 or more on the contract anniversary. The account fee is also waived for selling group individuals. Additionally, we have incorporated certain changes in response to comments recently received from you on File Nos. 333-212680, 333-212681, and 333-212682 (letter dated September 23, 2016). The RIA Contracts will be sold by Registered Investment Advisers. The contract owner may take partial withdrawals from the contract value to pay these fees automatically by enrolling in an automatic withdrawal service specifically designated for this purpose. We believe the blacklining accurately reflects the differences outlined above. Any questions or comments regarding this filing may be directed to my attention at 860-466-1222.Thank you for your assistance. Sincerely, Scott C. Durocher Lincoln Investor Advantage (Reg. TM) RIA Class Individual Variable Annuity Contracts Lincoln Life Variable Annuity Account N XX XX, 2016 Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street
